PER CURIAM:
Original proceeding. In this matter counsel for relator was heard ex parte on March 21, 1969, and on the same date an alternative order to show cause was issued returnable on April 7, 1969.
On the return day respondents filed their answer and return to the order to show cause and all parties were heard on oral argument and the matter was taken under advisement by the Court. '
Upon full consideration of the cause it now appears that our alternative order to show cause was improvidently issued, and it is hereby quashed and held for naught. The proceeding is dismissed.